Set Aside Judgment and Remand; Opinion Filed January 28, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-19-01575-CV

    BBA AVIATION USA, INC., SIGNATURE FLIGHT SUPPORT
  CORPORATION, AND PIEDMONT HAWTHORNE AVIATION, LLC
        D/B/A SIGNATURE FLIGHT SUPPORT, Appellants
                             V.
                SUNWEST AERO, LLC, Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-05384

                        MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Nowell
                           Opinion by Justice Nowell
      This appeal was submitted on January 26, 2021. Before the Court issued an

opinion, the parties filed a “Notice of Settlement and Agreed Motion to Set Aside

Trial Court’s Judgment.” In the agreed motion, the parties requested that, pursuant

to Texas Rule of Appellate Procedure 42.1(a)(2)(B), we set aside the trial court’s

judgment without regard to the merits and remand the case to the trial court for

rendition of judgment and dismissal with prejudice.
      We grant the motion. We set aside the trial court’s October 3, 2019 final

judgment without regard to the merits and remand the case to the trial court for

rendition of judgment and dismissal with prejudice.       See TEX. R. APP. P.

42.1(a)(2)(B).




                                        /Erin A. Nowell/
                                        ERIN A. NOWELL
                                        JUSTICE

191575F.P05




                                      –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

BBA AVIATION USA, INC.,                     On Appeal from the 193rd Judicial
SIGNATURE FLIGHT SUPPORT                    District Court, Dallas County, Texas
CORPORATION, AND                            Trial Court Cause No. DC-19-05384.
PIEDMONT HAWTHORNE                          Opinion delivered by Justice Nowell.
AVIATION, LLC D/B/A                         Justices Molberg and Reichek
SIGNATURE FLIGHT SUPPORT,                   participating.
Appellants

No. 05-19-01575-CV          V.

SUNWEST AERO, LLC, Appellee

       In accordance with this Court’s opinion of this date, we SET ASIDE the
judgment of the trial court without regard to the merits and REMAND the case to
the trial court for entry of judgment and dismissal with prejudice.

      As agreed by the parties, we ORDER each party bear its own costs of this
appeal.


Judgment entered this 28th day of January, 2021.




                                      –3–